CONFESSION OF ERROR

PER CURIAM.
We reverse the summary denial of defendant’s motion for post-conviction relief upon the state’s confession that defendant’s plea, although voluntary, was not intelligently entered because he did not receive an explanation of the possibility and consequences of being sentenced as a habitual offender before accepting the plea. Furthermore, the state concedes that the defendant does not qualify as a habitual offender. Accordingly, we remand with directions to re-sentence defen*648dant under the sentencing guidelines, or permit him, if he chooses, to withdraw his plea.
Reversed and remanded with instructions.